Citation Nr: 1141577	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for chronic tinnitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, with additional unverified service in the United States Naval Reserves from August 16, 1992 to August 10, 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In May 2011, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.   

2.  Competent and probative evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  

3.  Competent and probative evidence of a nexus between the post service diagnosis of tinnitus and service is not of record.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the November 2007 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  
As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private medical records from January 2002 to November 2010, and VA outpatient treatment records dated March 2007 to June 2011.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his active military service.  At the December 2010 Board hearing, the Veteran testified that he was exposed to acoustic trauma in service while serving in the capacity of a bosnmate (boatswain's mate).  In a December 2010 statement, he indicated that his duties involved serving as helmsmen and lookouts; repairing, maintaining, and stowing equipment in preparation for underway operations; standing security watches while in port and under way; operating sound-powered telephone systems; serving as a member of damage control, emergency, and security alert teams; participating in naval ceremonies; taking part in underway replenishment ship at sea; and rigging and unrigging boats.  He stated that as a boatswain's mate, he had little to no hearing protection at times, and the constant noise caused him to develop bilateral hearing loss and tinnitus.  He asserts that service connection is warranted for his bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As previously noted, the Veteran is asserting that his bilateral hearing loss and tinnitus result from in-service acoustic trauma stemming from exposure to aircraft noises while serving as a boatswain's mate.  His DD Form 214 shows that his military occupational specialty (MOS) was functional support and administration.  However, the Veteran has asserted throughout the pendency of this appeal that his duties consisted of everything but administrative.  He has explained his duties in multiple statements submitted to the RO as well as during his December 2010 Board hearing, and has been consistent in his assertion of in-service noise exposure.  As such, the Board concedes that the Veteran was exposed to acoustic trauma in service.  

The question for consideration is whether any current bilateral hearing loss and tinnitus are casually related to such in-service noise exposure.  Review of the Veteran's service treatment records reflects signs of some hearing problems.  In July 1991, audiometric testing was rendered incomplete with further testing required because evidence indicated that the Veteran may have had a significant threshold shift (STS), which was rendered indicative of permanent hearing loss.  It was noted that he would be retested after remaining in a noise free environment for a minimum of 15 hours prior to resting.  It appears that the Veteran was retested and a STS was still present.  However, in a January 1992 Hearing Conservation Data report, the Veteran demonstrated no signs of hearing loss upon audiometric testing.  Similarly, upon discharge from service, clinical evaluation of the Veteran's ears was normal and audiometer testing reflected normal hearing.  See the July 1992 report of medical examination at separation.  Additionally on his July 1992 report of medical history, the Veteran denied having or had previously hearing loss and ear, nose, or throat trouble.  

After discharge from service, post service treatment records show complaints relating to hearing problems and ringing in the ears.  At a March 2007 VA audiology consultation, the Veteran complained of difficulty hearing speech.  He stated that he has to ask individuals to repeat their conversations face-to-face as well as over the telephone.  He also reported bilateral tinnitus occasionally.  Audiometric testing revealed moderate-to-mild sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  The VA staff audiologist also concluded that the results were consistent with aging and noise-induced cochlear pathology, with tinnitus being consistent with cochlear pathology.  She concluded that the Veteran's military noise exposure is "more likely as not" a contributing factor to his hearing impairment.  Thereafter, the Veteran was fitted for hearing aids.  

It is acknowledged that the Veteran is competent to report observable symptoms such as hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has hearing loss and tinnitus, which he believes is due to noise exposure in service.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the May 2011 VA examination report.  According to the May 2011 VA examination report, the Veteran reported being exposed to aircraft noise, jet engine noise, helicopters, and warning sirens from missiles with intermittent hearing protection.  After discharge from service, the Veteran noted no occupational noise exposure while working in the computer field and sanitation department, nor recreational noise exposure.  The Veteran also reported the onset of his tinnitus in 1996, and not being associated with any particular acoustic incident.  After audiological testing and review of the claims file, the VA examiner diagnosed him with mild to moderate sensorineural hearing loss in the right ear, moderate sensorineural hearing loss in the left ear, and tinnitus.  The VA examiner concluded that the Veteran's hearing loss and tinnitus is not caused by or a result of acoustic trauma in the military service.  She explained that the Veteran's separation audiogram reflected normal hearing, and the Veteran's non-pathologic tinnitus was reported by the Veteran himself as having begun years after separation from service.  

The Board acknowledges the March 2007 VA audiologist's conclusion, as mentioned above, as competent medical evidence, but does not find it probative.  There is no evidence showing that the VA staff audiologist reviewed the claims file prior to rendering an opinion.  Furthermore, the opinion does not provide any rationale as to the long evidentiary gap between the Veteran's period of service and the initial findings of bilateral hearing loss in 2007 and his reports of experiencing tinnitus in 1996.  Under these circumstances, the March 2007 medical opinion carries little, if any probative weight.  See Swann v. Brown, 5 Vet. App. 229, 233   (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's opinion based exclusively on claimant's recitations).  

To the contrary, as the May 2011 VA examiner's opinion was offered following a review of the claims file and a physical examination of the Veteran, and because the conclusion was accompanied by a clear rationale, it is found to be highly probative.  As such, the Board finds that the VA examiner's May 2011 medical opinion is definitive and of great probative value.  Thus, the Veteran's bilateral hearing loss and tinnitus are not related to his military service.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent and probative medical evidence that causally links the Veteran's bilateral hearing loss and tinnitus to service, the Board finds that the initial demonstration of such disabilities in 1996 and 2007, respectively, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of bilateral hearing loss since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss and tinnitus.  

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for chronic tinnitus is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


